UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY LAMONT MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00069-FL-1)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tony Lamont Moore pled guilty to possession with intent to

distribute cocaine (Count One), and distribution and possession

with intent to distribute heroin (Counts Two and Three), all in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).          He was

sentenced below his advisory Guidelines range to 148 months’

imprisonment.     On appeal, counsel for Moore has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but questioning

whether    the    district   court’s    sentence   was   substantively

reasonable.      Moore has not filed a pro se supplemental brief

despite notice of his right to do so.        The Government has moved

to dismiss the appeal as barred by the appellate waiver included

in Moore’s plea agreement.

     Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).          United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014).            A waiver will

preclude an appeal of “a specific issue if . . . the waiver is

valid and the issue being appealed is within the scope of the

waiver.”   Id.    A defendant’s waiver is valid if he agreed to it

“knowingly and intelligently.”         United States v. Manigan, 592

F.3d 621, 627 (4th Cir. 2010).           Whether a defendant validly

waived his right to appeal is a question of law that we review



                                   2
de novo.    United States v. Copeland, 707 F.3d 522, 528 (4th Cir.

2013).

     Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Moore knowingly

and voluntarily waived his right to appeal his conviction and

sentence,    with      exceptions   inapplicable      here.      The   sentencing

claim raised on appeal clearly falls within the scope of this

broad waiver.       We have reviewed the entire record in accordance

with Anders      and    have   found   no     meritorious    issues    for   appeal

outside the scope of the waiver.               Therefore, we grant the motion

to dismiss and dismiss Moore’s appeal.

     This court requires that counsel inform Moore, in writing,

of his right to petition the Supreme Court of the United States

for further review. If Moore requests that such a petition be

filed,     but   counsel       believes       that   the    petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy of the motion was served on Moore.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                        DISMISSED




                                          3